The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 01/26/2021.
4.	Claims 1-11 are currently pending.
5.	Claim 11 has been amended.

Claim Rejections - 35 USC § 103
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himori et al (US 7,186,315) in view of Collins et al (US 5,210,466), Nitescu (US 5,348,497), and Cui et al (US 2017/0365449).
Regarding claim 1:
	Himori teaches a capacitively coupled plasma etching apparatus (capacitively coupled parallel plate treatment apparatus) [fig 6 & col 1, lines 19-27], comprising: a chamber body (chamber, 61), which includes a side wall (chamber side wall, 64) and a bottom wall (bottom wall of 61), the bottom wall (bottom wall of 61) having an opening (see fig 6) [fig 6 & col 1, lines 19-27 and 43-50]; an upper electrode (upper electrode, 62) disposed in the chamber body (chamber, 61) and a base (63/19/20/21/22) arranged opposite to the upper electrode (upper electrode, 62), the base (63/19/20/21/22) comprising a lower electrode (lower electrode, 63), the lower electrode (lower electrode, 63) being fixed to an electrically conductive supporting rod (shaft, 18) and disposed above the opening (see fig 1) [fig 1, 6 & col 1, lines 28-34 and col 6, lines 6-18]; wherein the base (63/19/20/21/22) further comprises a dielectric ring (19/21) fixed to the outer side of the lower electrode (63), and an inner electrically conductive ring (electrically 
	Himori does not specifically teach an electrically conductive part fixed to a lower end of the electrically conductive supporting rod; and an electrical connection part securely connected between the lower end of the retractable electrically conductive part and an output end of a radio frequency matcher, a loop end of the radio frequency matcher being fixed at the bottom of the chamber body.
	Collins teaches an electrically conductive part (downward extending conductor post, 53) fixed to a lower end of the electrically conductive supporting rod (bottom portion of 32c) [fig 1-2 & col 10, lines 3-12]; and an electrical connection part (line between 30 and 31) securely connected between the lower end of the electrically 
	Himori and Collins are analogous inventions in the field of RF feed apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Himori to further comprise an electrically conductive part, an electrical connection part, and a radio frequency matcher arranged as in Collins to effect low loss, very short transmission line coupling of ac power to the plasma chamber thereby reducing the probability of damaging electrically sensitive small geometry devices [Collins – abstract].
	Himori modified by Collins does not specifically teach the electrically conductive part being a retractable electrically conductive part, the retractable electrically conductive part being extended or retracted in the axial direction of the electrically conductive supporting rod.
	Nitescu teaches a retractable electrically conductive part (bellows contact spring, 15), the retractable electrically conductive part (bellows contact spring, 15) being extended or retracted in the axial direction (y-direction) of the electrically conductive supporting rod (12) [fig 8 & col 5, lines 47-54].
Modified Himori and Nitescu are analogous inventions in the field of RF feed apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the electrically conductive part of modified Himori to be a retractable 
	Himori modified by Collins and Nitescu does not specifically teach an electrically conductive strip is fixedly connected between the inner electrically conductive ring and the chamber body, the length of the electrically conductive strip being adapted to the movable amount of the retractable sealing part.
	Cui teaches an electrically conductive strip (at least one RF return strap, 130) is fixedly connected between the inner electrically conductive ring (bottom surface 190 of the support plate) and the chamber body (chamber body, 102), the length of the electrically conductive strip (at least one RF return strap, 130) being adapted to the movable amount of the retractable sealing part (via lift system 126) [fig 1-2 & 0020-0021].
Modified Himori and Cui are analogous inventions in the field of RF feed apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Himori to include an electrically conductive strip, as in Cui, to provide a current return path from the bottom of the substrate support assembly to the bottom of the chamber [Cui – 0021].
Although taught by the cited prior art and addressed above, the claim limitations “a radio-frequency return path is provided at the inner side of the chamber body” and “the length of the electrically conductive strip being adapted to the movable amount of the retractable sealing part” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Regarding claims 2-3:
	Himori does not specifically teach a grounding ring, the grounding ring being disposed on the bottom wall of the chamber body, a cavity being provided between the grounding ring and the side wall, and the grounding ring being part of the radio frequency return path; and a plasma confinement ring disposed above the cavity, the plasma confinement ring and the cavity forming an exhaust cavity; and the plasma confinement ring comprises an electrically conductive part, the electrically conductive part causing the radio frequency current to enter the grounding ring from the side wall of the chamber body through the plasma confinement ring. 
	Collins teaches a grounding ring (outer conductor, 320), the grounding ring (outer conductor, 320) being disposed on the bottom wall of the chamber body (bottom wall, 14), a cavity (exhaust manifold, 23) being provided between the grounding ring (outer conductor, 320) and the side wall (chamber wall, 12), and the grounding ring (outer conductor, 320) being part of the radio frequency return path (see fig 1) [fig 1 & col 5-6, lines 61-16]; and a plasma confinement ring (conductive pumping ring, 24) disposed above the cavity (exhaust manifold, 23), the plasma confinement ring (conductive pumping ring, 24) and the cavity (exhaust manifold, 23) forming an exhaust cavity (see fig 1) [fig 1 & col 5-6, lines 61-16]; and the plasma confinement ring (24) comprises an electrically conductive part (conductive pumping ring) [fig 1 & col 5-6, lines 61-16].

Although taught by the cited prior art, the claim limitations “the electrically conductive part causing the radio frequency current to enter the grounding ring from the side wall of the chamber body through the plasma confinement ring” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Regarding claims 4 and 11:
	Modified Himori teaches the electrically conductive strip (at least one RF return strap, 130) is fixed to the bottom wall (bottom, 106) of the chamber body (chamber body, 102) [Collins - fig 1-2 & 0021].
Although taught by the cited prior art, the claim limitations “the radio frequency current from the grounding ring flows through the electrically conductive strip, then sequentially through the outer side and the inner side of the inner electrically conductive ring, and returns to the loop end from the bottom wall of the chamber body” are In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Regarding claim 5:
	Modified Himori teaches the retractable electrically conductive part (15) is an electrically conductive bellow (bellows contact spring), the axis of the electrically conductive bellow (15) overlapping with the axis (see fig 8) of the electrically conductive supporting rod (12) [Nitescu - fig 8 & col 5, lines 47-54].
Regarding claim 6:
	Himori teaches the retractable sealing part (7) is a bellow seal (bellows) [fig 1, 6 & col 5, lines 49-59].
Regarding claim 7:
	Himori teaches an electrostatic chuck (electrostatic chuck, 22) is disposed on the lower electrode (63/14), the dielectric ring (19/21) surrounding the side wall of the lower electrode (lower electrode, 63/14), and a focus ring (focus ring, 23) surrounding the electrostatic chuck (electrostatic chuck, 22) is further provided on the dielectric ring (19/21) [fig 1, 6 & col 6, lines 6-25]. 
Regarding claim 8:

Regarding claim 9:
	Modified Himori teaches one or more radio frequency shield covers (case or housing, 35) are further provided outside the electrically conductive supporting rod, the retractable electrically conductive part, and the electrical connection part (see fig 1/4) [Collins – fig 1, 4 & col 9-10, lines 48-2]. 
Regarding claim 10:
	Modified Himori teaches the electrical connection part comprises a transverse portion (metal part, 14) in the radial direction (x/z-direction) of the retractable electrically conductive part (bellows contact spring, 15), and the transverse part (14) is a rigid connection part (metal) [Nitescu - fig 8 & col 5, lines 47-54].

Response to Arguments
9.	Applicant’s arguments, see Remarks, filed 01/26/2021, with respect to the drawing objections have been fully considered and are persuasive.  The drawing objections have been withdrawn in view of the amendments to the specification received 01/26/2021. 
10.	Applicant’s arguments, see Remarks, filed 01/26/2021, with respect to the objection of claim 11 has been fully considered and are persuasive.  The objection of claim 11 has been withdrawn in view of the amendment to claim 11.

(a) Applicant argues that the main purpose of Himori is to force return current to flow via the wall of the chamber body. Providing a secondary path around the wafer support is directly contradictory to the design of Himori and will cause less return current to flow through the chamber walls. Thus, the proposed modification would render the prior art unsatisfactory for its intended purpose. 
In response, it is noted that the main purpose of Himori is to plasma process substrates (see abstract of Himori). Providing a secondary path around the wafer support does absolutely nothing to frustrate this purpose. Additionally, applicant’s assertion of less return current flowing through the chamber walls is (1) completely unsubstantiated; and (2) makes absolutely no sense. Less current does not suddenly exist because more paths are provided for the current to flow. This is very basic electrically engineering. 
(b) Applicant argues that claim 1 requires the conductive strip to be connected to the inner conductive ring, Cui teaches the strip is connected directly to the support plate. Thus, Cui does not teach the elements as claimed. Second, in Cui the support plate is grounded and RF power is provided from the showerhead. Thus, there is no motivation to connect the grounding strap of CUI in the chamber of Himori since Himori seeks to have the return path through the chamber walls.
In response, it is noted that the test for obviousness is not whether the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In combination of references teaches the elements as claimed (the bottom portion of the base of Himori (which is the conductive ring) was modified to include an electrically conductive strip connected to a bottom portion of the base, as in Cui).
Second, the fact that the support plate of Cui is grounded and RF power is supplied from the showerhead is irrelevant because the bottom portion of the base of Himori (electrically conductive member, 20) is also grounded [fig 1, 6 & col 1, lines 28-50 and col 6, lines 6-18]. Applicant seems to have a fundamental misunderstanding of the electrical connections present in Himori. There is a reason that 20 of Himori is electrically isolated from 22 and connected to the grounded chamber wall via an electrically conductive bellows 7. There is clearly a motivation to provide a ground return to a structure which Himori seeks to ground. 
(c) Applicant argues that providing the electrically conductive strip of Cui to Himori would short out the RF power because connecting the substrate support to the bottom of the chamber would ground the substrate support and would short out the RF power applied to the substrate support of Himori. Such would render the device of Himori inoperable by reason of shorting the RF path.
In response, examiner disagrees. Applicant has set forth a completely unsubstantiated assertion that is one-hundred percent incorrect. The bottom portion of electrically isolated from the RF powered portion of the base (22) via dielectric (19/21) [fig 1, 6 & col 1, lines 28-50 and col 6, lines 6-18]. As evidentiary support, in an analogous structure disclosed by the same assignee, Inazawa et al (US 5,772,833), which was cited in the last action, clearly depicts this portion connected to ground (see annotated fig 1 below).

    PNG
    media_image1.png
    888
    837
    media_image1.png
    Greyscale


Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/Benjamin Kendall/Primary Examiner, Art Unit 1718